Citation Nr: 0332821	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from January to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


REMAND

Review of the claims file reflects that the veteran has been 
advised of the changes brought about by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  The RO sent the appellant letters, dated in July 
2001 and July 2002, informing him of the evidence needed to 
substantiate his claims and of the duty to assist 
requirements with respect to his claims for entitlement to an 
increased evaluation for schizophrenia and entitlement to 
TDIU, respectively.   

Due Process reasons

In a facsimile, received by the Board in November 2003, the 
veteran requested a personal hearing on the issue of 
entitlement to TIDU before a hearing officer at the RO in San 
Juan, Puerto Rico. Since the veteran has not been provided a 
hearing in accordance with his request, it is appropriate to 
remand this case for due process reasons.

However, additional development of the evidence is ALSO 
necessary in this case before a decision on the merits of the 
veteran's claims can be made.  



Evidentiary development

First, potentially relevant medical records have not been 
obtained by the RO in San Juan, Puerto Rico.  On his 
Substantive Appeal, received by the Board in November 2003, 
which addressed the issue of entitlement to TDIU, the veteran 
indicated that he had continued to receive treatment at the 
VA outpatient clinic in Ponce, Puerto Rico.  While treatment 
records, dating from 1989 to 2002, from the VA outpatient 
clinic in Ponce, Puerto Rico, are contained in the claims 
file, more recent reports are absent.  Accordingly, a remand 
is required in order to obtain recent treatment reports of 
the veteran from the VA outpatient clinic in Ponce, Puerto 
Rico.  In that regard, it is noted that VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and must be considered when 
deciding a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

With regard to the veteran's claim of entitlement to TDIU, 
the Board notes that although the veteran underwent a VA 
psychiatric examination in July 2001, there is no opinion of 
record that addresses the impact of the veteran's sole 
service-connected disability, schizophrenia, on his ability 
to obtain and retain substantially gainful employment.  In 
adjudicating a total rating claim, the Board may not reject 
the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) specifically stated that the VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, 7 
Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; 
and Obert v. Brown , 6 Vet. App. 532 (1993).  Hence, the RO 
should obtain medical opinion as to whether the veteran's 
service-connected disability renders him unable to obtain or 
retain substantially gainful employment.

Finally, although the veteran underwent a VA examination for 
his schizophrenia in July 2001, in order to ensure that the 
duty to assist him has been fulfilled, he should be afforded 
an additional VA examination, as described below, after all 
his treatment records have been obtained, and the examiner 
should be provided access to the claims file.  See 38 C.F.R. 
§ 3.327(a) (2003).
 
1.  Schedule the veteran for a hearing 
before a hearing officer at the RO in San 
Juan, Puerto Rico, and notify him of the 
scheduled hearing at the latest address 
of record. This hearing is to be 
scheduled in accordance with applicable 
law.

2.  Request all treatment reports dating 
from August 2002 from the Ponce, Puerto 
Rico, VA outpatient clinic.  If any of 
the aforementioned reports are not 
available, documentation to this effect 
must be noted in the claims file. 

3.  When the above development has been 
completed and any available VA records 
obtained, schedule the veteran for a VA 
psychiatric examination to determine the 
current degree of severity of the 
veteran's service-connected 
schizophrenia.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner must indicate that such a 
review was made.  Any necessary special 
studies, including psychological testing, 
should be accomplished.  The examiner 
should identify all of the symptoms or 
manifestations of the veteran's 
schizophrenia.  

The examiner should also comment upon the 
severity of symptoms and the impact of 
the service-connected schizophrenia 
symptomatology upon the veteran's daily 
functioning.  It is also requested that 
the examiner assign a Global Assessment 
of Functioning (GAF) score attributable 
solely to the schizophrenia.  The 
examiner should also offer an opinion as 
to the effect of the service-connected 
schizophrenia, on the veteran's ability 
to obtain or retain substantially gainful 
employment.  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefore should be noted.  A complete 
rationale should be given for all 
conclusions and opinions expressed in a 
typewritten report.

4.  Thereafter, review the claims folder 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination report and required medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and, if it is 
not, implement corrective procedures.  

5.  Then, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
SSOC must include citation to 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.


The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.   The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  

This case must be afforded expeditious treatment.



		
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



